PER CURIAM.
In this direct criminal appeal, appellant contends that his convictions of, and sentences for, both misdemeanor battery and felony battery based upon the same act violate the prohibition against double jeopardy. The state properly concedes error. Accordingly, we reverse the conviction of, and sentence for, misdemeanor battery; and we remand with directions that the trial court vacate that conviction and sentence.
REVERSED and REMANDED, with directions.
WOLF, WEBSTER and LAWRENCE, JJ. Concur.